DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Elisabeth A. Koral (Reg. No. 67,022) on 12 February 2021.
	The application has been amended as follows: 
	Claim 30, in its entirety, should now read:
“A self-cleaning film system for a display, the self-cleaning film system comprising: 
a substrate; and 
a self-cleaning film disposed on the substrate and including: 
a monolayer formed from an oleophobic material selected from one of polytetrafluoroethylene and fluorinated diamond-like carbon;  
a first plurality of regions disposed within the monolayer in a non-periodic pattern such that each of the first plurality of regions abuts and is surrounded by the oleophobic material, wherein each of the first plurality of regions includes titanium dioxide nanoparticles present in anatase form; and 
a second plurality of regions disposed within the monolayer in a non-periodic pattern such that each of the second plurality of regions abuts and is surrounded by the oleophobic material, wherein each of the second plurality of regions comprise silver nanoparticles, wherein the silver nanoparticles are present in an amount of from about 2 parts by volume to about 35 parts by volume based on 100 parts by volume of the self-cleaning film; 
of the first plurality of regions is non-repeating such that the first plurality of regions are randomly disposed along the self-cleaning film and configured to scatter light so as to minimize diffraction; 
wherein the oleophobic material and the titanium dioxide are present in the self-cleaning film in a ratio of parts by volume oleophobic material to parts by volume titanium dioxide of 80:20; 
wherein each of the first plurality of regions has a diameter of less than or equal to 3 microns configured to reducing visible sparkles; and 
wherein the titanium dioxide has an average diameter of from 30 nm to 70 nm, and the substrate and the self-cleaning film are configured to transmit visible light, while reducing refracted light and visible sparkling.”
	Claim 36 should be cancelled.

Reasons for Allowance
Claims 1 – 14, 16 – 20, 22 – 24, 26 – 28, 30 – 35, and 37 – 41 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	Claims 1, 30, and 37 are independent claims, where claims 30 and 37 are within the scope of claim 1.  Accordingly, while the discussion below primarily relates to claim 1, it should be understood similar reasoning applies to the remaining claims. 
	Dadheech (US 2017/0056871 A1), Dhiman (US 2013/0032646 A1), and Kim (US 2010/0297206 A1) are considered the closest prior art.  
	Dadheech discloses a self-cleaning film system (“film system”, e.g. “film system” 10: e.g. Fig. 1 – 3; ¶¶ [0005], [0009] – [0011], [0015] – [0029]), the self-cleaning film system comprising: a substrate (“substrate”, e.g. “substrate” 12: e.g. Fig. 1, 2; ¶¶ [0005], [0017] – [0020]); and a self-cleaning film disposed on the substrate (“film”, e.g. “film” 14: e.g. Fig. 1 – 3; ¶¶ [0005], [0018] – [0028]) and including: a monolayer formed from an oleophobic material (“monolayer” causing oil “to vanish, disappear or vaporize”, e.g. by providing a high contact angle which causes beading of the oil, e.g. “monolayer” 30: e.g. ¶¶ [0005], [0015], [0018], [0019], [0028]); and a first plurality of regions disposed within the 32: e.g. Fig. 3; ¶¶ [0022] – [0027]).
	Dadheech discloses the oleophobic material is a fluorocarbon, e.g. a fluorocarbon polymer (e.g. ¶ [0021]) but is not specific as to the fluorocarbon being polytetrafluoroethylene or fluorinated diamond-like carbon.
	Dhiman describes polytetrafluoroethylene (“teflon”, “polytetrafluoroethylene”) and fluorinated diamond-like carbon as intrinsically oleophobic materials, which can be provided as a superoleophobic material with a contact angle of at least 120° for water and/or oil (e.g. ¶¶ [0016], [0057], [0058], [0060]).  Dhiman describes a configuration of polytetrafluoroethylene or fluorinated diamond-like carbon wherein the contact time between a surface and an impinging droplet is reduced (e.g. ¶¶ [0007], [0008], [0062], [0066] – [0068], [0070]).  In view of Dadheech’s water contact angle of greater than 140° in order to allow for translation of a droplet across the monolayer surface to the photocatalytic material (e.g. ¶ [0028]), it is observed that a minimal contact time is desirable.
	As to the self-cleaning film including a second plurality of regions disposed within the monolayer such that each of the second plurality of regions abuts and is surrounded by the oleophobic material, wherein each of the second plurality of regions comprise silver nanoparticles, as noted above, Dadheech’s monolayer includes a photocatalytic material, an example of which is titanium dioxide (e.g. ¶¶ [0023], [0025]).  Kim discloses silver nanoparticles may be combined with titanium dioxide in a host material (e.g. ¶¶ [0026], [0041] – [0043], [0047]).  Kim states that since the silver nanoparticles are capable of producing surface plasmons that can be excited by light to produce localized surface plasmon resonance which results in electron charge oscillation that transfers energy to a sensitizer, i.e. titanium dioxide as a photosensitizer, in order to increase efficiency and emission output of an antimicrobial article and/or to enhance antimicrobial activity (e.g. ¶¶ [0027] – [0029], [0041], [0043], [0047]).
	Dadheech’s self-cleaning film system is, e.g., for a touchscreen (e.g. ¶¶ [0015] – [0017]).  One of ordinary skill in the art would have appreciated adding and/or enhancing antimicrobial activity of a self-cleaning film would assist and/or improve the prevention of the spread of microbes (as can be inferred 
	While it would have been obvious to provide the self-cleaning film system Dadheech and Dhiman disclose with a second plurality of regions disposed within the monolayer such that each of the second plurality of regions abuts and is surrounded by the oleophobic material, wherein each of the second plurality of regions comprise silver nanoparticles as Kim suggests, the motivation being to assist or improve the prevention of the spread of microbes, none of Dadheech, Dhiman, or Kim teach or suggest a second plurality of regions disposed within the monolayer in a non-periodic pattern such that each of the second plurality of regions abuts and is surrounded by the oleophobic material, wherein each of the second plurality of regions comprise silver nanoparticles, wherein the silver nanoparticles are present in an amount of from about 2 parts by volume to about 35 parts by volume based on 100 parts by volume of the self-cleaning film.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356.  The examiner can normally be reached on Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783